        Case 1:19-cv-09613-LTS-DCF Document 35 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
HILDA M. CAMPBELL,
                                                                      No. 19 CV 9613-LTS-DCF
                                   Plaintiff,

                 -against-                                            ORDER OF DISMISSAL

NEW YORK CITY DEPARTMENT OF
EDUCATION, et al.,

                                    Defendants.
-------------------------------------------------------x

                 The Court has been advised that this action has been or will be settled. Accordingly,

it is hereby ORDERED that this action is dismissed with prejudice and without costs to either

party, but without prejudice to restoration of the action to the calendar of the undersigned if

settlement is not achieved within thirty (30) days of the date of this Order. If a party wishes to

reopen this matter or extend the time within which it may be settled, the party must make a letter

application before this thirty (30)-day period expires.

                 The parties are advised that if they wish the Court to retain jurisdiction in this matter

for purposes of enforcing any settlement agreement, they shall submit the settlement agreement to

the Court to be so ordered.

        SO ORDERED.

Dated: New York, New York
       November 16, 2020


                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge
Copy mailed to:
Hilda M. Campbell
1252 Chisholm Street
Box 4
Bronx, NY 10459


CAMPBELL - 30 DAY ORD.DOCX                                 VERSION NOVEMBER 16, 2020                    1
